Citation Nr: 1444778	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to a compensable rating for service-connected gastroesophageal reflux disease (GERD) with hiatal hernia and colonic polyps, rated 0 percent prior to January 24, 2011, and rated 10 percent from that date.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Manila, the Republic of the Philippines Department of Veteran Affairs (VA) Regional Office (RO) that, in part, granted service connection for hearing loss and GERD, both rated at 0 percent.  Although several other matters were decided by that rating decision, the Veteran's January 2011 notice of disagreement limited his appeal to the issues shown above.

Following the issuance of an August 2011 statement of the case, the Veteran did not file a timely substantive appeal.  However, the AOJ thereafter readjudicated the matter in a November 2011 supplemental statement of the case (SSOC), and accepted the Veteran's January 2012 response to that action in lieu of a formal substantive appeal.

A November 2011 rating decision (during the pendency of the present appeal) granted service connection for colonic polyps and hiatal hernia, recharacterized the service-connected GERD to include colonic polyps and hiatal hernia, and increased the Veteran's rating to 10 percent, effective January 24, 2011.  


FINDINGS OF FACT

1.  At no point during the period on appeal is it shown that the Veteran's hearing acuity in either ear been worse than Level I (pursuant to 38 C.F.R. § 4.85).

2.  Prior to January 24, 2011, the evidence shows the Veteran's GERD with hiatal hernia and colonic polyps was manifested by epigastric distress, pyrosis (heartburn), and substernal pain radiating to the left arm.

3.  At no time during the appeal is it shown that the Veteran's GERD with hiatal hernia and colonic polyps has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or severe symptoms similar to irritable colon syndrome like diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  A higher initial rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, Code 6100 (2013).

2.  A 10 percent rating is warranted for GERD with hiatal hernia and colonic polyps prior to January 24, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7346 (2013).

3.  A rating in excess of 10 percent for GERD with hiatal hernia and colonic polyps is not warranted at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  This appeal is from the initial ratings assigned with the grants of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The AOJ arranged for VA examinations in September 2010 and May 2011.  Together, these examinations are adequate for rating purposes, as they reflect familiarity with the record and relevant medical history, and note all pertinent findings needed for rating the disability (including functional impairment due to hearing loss).  The Veteran has not identified any pertinent evidence that is outstanding or alleged that either disability on appeal has worsened since the most recent examination.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.  The Board will address each claim individually.

Bilateral hearing loss

The Veteran reports that a compensable rating is warranted because "with certain people whose voices are in certain frequencies I'm either unable to hear or understand with certain background noises."

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations must be conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables in 38 C.F.R. § 4.85.  Puretone threshold averages and speech discrimination scores are compared to Tables VI to derive the respective Levels of hearing acuity.  Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).  Table VII identifies the ratings to be assigned for the various combinations of left and right ear hearing acuity.

Exceptional patterns of hearing impairment occur when (a) the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; and (b) the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Here, audiometry does not reflect an exceptional pattern of hearing impairment.

On the authorized audiological evaluation in September 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
30
45
LEFT
15
15
25
25
45

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  Puretone threshold averages were 28 in the right ear and 25 in the left ear.  Under 38 C.F.R. § 4.85, Table VI, these figures warrant a numerical designation of Level I bilaterally.  Applying these numeric designations to Table VII, a compensable rating is not warranted based on the September 2010 VA examination.

GERD

The Veteran contends that he is entitled to a compensable rating for his GERD with hiatal hernia and colonic polyps prior to January 24, 2011 and a rating in excess of 10 percent for the same disability from January 24, 2011.  

The colonic polyp was evaluated by the RO under Diagnostic Code 7399-7319 and the hiatal hernia and GERD were evaluated under Diagnostic Code 7346.  However, as the schedule of ratings for the digestive system provides that ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other, a single evaluation was assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability picture warrants such elevation.  38 C.F.R. § 4.114.  

Under Code 7346, a 10 percent rating is warranted when there are 2 or more of the symptoms in the criteria for a 30 percent rating, of lesser severity than the symptoms warranting a 30 percent rating.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia (trouble swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7319 (irritable colon syndrome), a noncompensable rating is warranted for mild symptoms with disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent rating is warranted for moderate symptomatology with frequent episodes of bowel disturbance with abdominal distress; and a 30 percent rating is warranted for severe symptoms like diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

On September 2010 VA examination, the Veteran reported taking antacid as needed to treat recurrent burning pain occurring at least daily for one to two hours.  He also reported weekly nausea and a history of diarrhea (several times weekly).  He denied anemia, significant weight loss, malnutrition, and a history of vomiting.  Abdominal X-rays were normal.  The examiner noted that the Veteran was not experiencing any reflux at the time, possibly due to regular use of antacids.  The Veteran was diagnosed with GERD, which the examiner opined had no significant effect on his occupation, bathing, dressing, or grooming, a severe effect on traveling, feeding, and toileting, and prevented shopping, exercise, sports, or recreation.  

In his January 2011 notice of disagreement, he reported that he "often" gets regurgitation "where there is only a mouthful and often times highly acidic and sometime get burns in my mouth and esophagus which is highly uncomfortable."

On subsequent May 2011 VA examination, he denied any blood in his stool, but reported abdominal pain at times, regurgitation that burns his esophagus, and vomiting.  The examiner noted a history of nausea, diarrhea, and frequent episodes of burning intestinal pain.  He found no abdominal masses, but noted hyperactive bowel sounds.  A May 2011 X-ray was normal; the examiner did note that some calcifications were found, but opined these were likely benign.  He also noted that there was a mild to moderate effect on the Veteran's daily activities and a significant occupational effect.  

The evidence reasonably shows that at least two symptoms of the 30 percent rating under Diagnostic Code 7346, heartburn and regurgitation, appear to have been documented during the period prior to January 24, 2011.  What remains for consideration is whether a rating in excess of 10 percent is warranted at any point during the period on appeal.  

Nothing in the record shows, nor does the Veteran allege, that the Veteran's GERD has been manifested by recurrent dysphagia (trouble swallowing) productive of considerable impairment of health, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  In particular, the Veteran has never reported dysphagia or anemia; in fact, he explicitly denied such on September 2010 VA examination.  Accordingly, a rating in excess of 10 percent is not warranted at any point during the period on appeal under Diagnostic Code 7346.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

Likewise, nothing in the record shows, nor does the Veteran allege, that the Veteran's colonic polyp has been manifested by symptoms that more nearly approximate the 30 percent rating under Diagnostic Code 7319 at any time during the appeal.  The evidence does not show more or less constant abdominal distress at any time, with severe symptoms like diarrhea, or alternating diarrhea and constipation.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's hearing loss manifests in reduced hearing acuity, and his GERD manifests in epigastric distress, regurgitation, heartburn, and other digestive symptoms.  The associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule, and there is no allegation of any symptoms that present a unique or exceptional disability picture.  Therefore, the rating criteria are wholly adequate for these matters.  In addition, even if the rating criteria were not adequate, and acknowledging that the September 2010 and May 2011 VA examiners noted significant occupational effects from his hearing loss (due to hearing difficulty) and from his GERD, the Veteran retired, by his own report on September 2010 examination, due to other medical problems related to his hands, and has never alleged that either disability on appeal interferes with his employment.  Accordingly, referral for extraschedular consideration is not warranted, and the matter of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.



ORDER

A compensable initial rating for bilateral hearing loss is not warranted.  The appeal in that matter is denied.

A rating of 10 percent (but not higher) prior to January 24, 2011 for GERD with hiatal hernia and colonic polyps is warranted.  To that extent, the appeal is granted.

A rating in excess of 10 percent is not warranted at any point throughout the period on appeal.  To that extent, the appeal is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


